 618DECISIONSOF NATIONALLABOR RELATIONS BOARDCHRISTINA Al. JACOBSON, DOINGBUSINESSAS RADIO STATION KVECandLOCAL202,INTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS.Case No.91-CA-630.March 5, 1951Decision and OrderOn September 27, 1950, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in certain unfair labor practicesand recommending that she cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices alleged inthe complaint, and recommended dismissal of those allegations.Thereafter, the Respondent and the General Counsel filed exceptionsto the Intermediate Report and supporting briefs.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case, and hereby adopts thefindings,2 conclusions, and recommendations of the Trial Examiner,with the exceptions, modifications, and additions noted below.1Respondent excepts to the Trial Examiner's failure to dismiss(1) the entire complaintbecause copies of the charges were served upon the Respondent by the RegionalDirector,and not by the chargingparty, and (2) the independent 8 (a) (1) allegations in the com-plaint, because such allegations do not appearin the charges.We find no merit in the Respondent's exceptions.Neither the Act and itslegislativehistory nor the Rules and Regulationsof the Board support theRespondent's position thatthe charging partyalonecan satisfythe servicerequirements of Section10 (b) of the Act.American Pipe and Steel corporation,et al,93 NLRB No. ll.Withrespect to the scopeof thecomplaint,the Board held inCatheyLumber Company,86 NLRB 157,that a com-plaint may lawfully enlargeupon a chargeif,as in this case,the addedunfair laborpracticeallegations were committed no longerthan 6 months prior to thefiling and service of thecharge initiating the case.The Respondent has offeredno validground for altering theBoard's position in that case,which wasrecently upheld inCathey Lumber Company v.N.L RB , 185 F. 2d 1021 (C.A 5).Nor do we find any merit in the Respondent's exceptionsto the TrialExaminer's credi-bility findings.The importance of observation of the demeanorof witnesses to any findingof their credibility is such thatwe will notoverrule a Trial Examiner's resolution as tocredibility except where theclear preponderance of all the relevant evidence convinces usthat the Trial Examiner's resolution was incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544.No suchconclusion is warranted here2The Intermediate Report contains an inadvertence which does not affectthe TrialExaminer's ultimateconclusions or out concurrence therein.The Trial Examiner foundin footnote18 of the Intermediate Repoit thatTognazzinitestified that Ryno had beendrawn into the Union "mess" by older men and would have been with management badhe not been misled.Ho ev cr, the record shows thathe made it clear, and we find, thathe wasmerely stating what Muff had told him.93 NLRB No. 75. RADIO STATION KVEC6191.On the basis of the facts set forth in the Intermediate Report,we agree with the Trial Examiner's conclusion that the Respondentis engaged in commerce within the meaning of the Act.'We alsofind that it will effectuate the policies of the Act to assert jurisdictionover the business of the Respondent'2.We agree with the Trial Examiner that the Respondent interferedwith, restrained, and coerced her employees in violation of Section8 (a) (1) of the Act.The proscribed conduct was engaged in by theRespondent and her representatives Muff, Hacker, and Brindle,' and,asmore fully described in the Intermediate Report, consisted ofinterrogating Ryno, the technician employed at the FM transmitter,on October 27, 1949, and stating to him that the transmitter wouldbe shut down. if the Union were successful; warning employees onOctober 27 and 28 and on November 2 that the advent of the Unionwould cause the Respondent to go "combination"; telling ComplainantStephenson and other employees that they would lose their jobs asa result of the changeover; 6 fomenting and participating in the prep-aration of the loyalty pledge of the announcers on October 28 ; 'offering the technicians a pay raise on November 2 conditioned ontheir withdrawal from the Union, and suggesting that they negotiatea contract with the Respondent directly; and threatening on No-vember 2 that unless the technicians withdrew from the Union thebusiness would be sold to a person who would have no need forthe services of the Respondent's staff.3.The Trial Examiner found that the Respondent did not dis-criminate in regard to the hire or tenure of employment of MiltonCrane and Chester Egan.We agree.As more fully detailed in the Intermediate Report, prior to January1,1950, the Respondent maintained an AM and FM transmitter.® Contrary to the Respondent,we find ample support for the Trial Examiner's findingsin the 1949 financial report and 1950 application for license renewal filed by the Re-spondent with the Federal Communications Commission,which were received in evidence.N. L R. B. v. Shawnee MillingCo.,184 F. 2d 57(C.A. 10),relied upon by the Re-spondent to support the contention that she is not engaged in an interstate business,'is patently distinguishable from this case on its facts.*WBSR, Inc.,91 NLRB 630.There is no merit to the Respondent's contention that she was not responsible forBrindle's conduct.The record shows that Brindle was "in charge of the personnel,"as the station's program director,and that he interviewed applicants for employment andhad authority to hire and discharge employees subject only to thesubsequentapprovalofHacker,the station'smanager.We therefore find that Brindle was a supervisor andthat his conduct is attributable to the Respondent9Under a "combination"operation,allthe employees would have been required toqualify as technician-announcers,ie.,demonstrate an ability forbothtechnical and an-nouncing workAt the time under discussion,the employees at the AM transmitterwere required to possess only technical ability, and those at the studio,only announcingability.It is clear that the Respondent's threats of going "combination,"and herwarnings that employees would then lose their jobs, were made for the purpose of inducingthe technicians to forego their bargaining representative, and of inciting the announcersactively to oppose the Union.TThe record shows, and we find,that Brindle dictated the first draft of the pledge. 620DECISIONS OF. NATIONAL LABOR RELATIONS BOARDCrane and Egan were employed as technicians at the AM transmitter,and engaged in technical work exclusively.On January 1 the Re-spondent discontinued the operation of the FM transmitter. Shethen instituted a change in the operation of the AM transmitter whichrequired the technicians at that location to assume some of the an-nouncing duties theretofore performed by the announcers at the studio.Crane and Egan were thereupon offered auditions for the purpose oftesting their announcing ability.Crane did not avail himself of theopportunity to audition ; Egan did, but failed to qualify.Theirdischarges followed.The General Counsel does not dispute the Trial Examiner's findingthat the FM operation was abandoned for economic reasons, but con-tends that Crane and Egan were unlawfully discharged because theRespondent converted the AM transmitter into a combination opera-tion for the purpose of ridding herself of these two union adherents.Like the Trial Examiner, we are unable to agree with this contention.While the matter is not free from doubt, we attach overriding sig-nificance to the following uncontroverted facts : (1) In July 1949,before the advent of the Union, the Respondent was contemplatingthe transfer of announcing work to the AM transmitter in the eventoperations at the FM transmitter were discontinued; (2) the dis-mantling of the FM transmitter left the Respondent with a substantialamount of valuable broadcasting equipment which she was able toutilize by going "combination" at the AM transmitter ; and (3) thetransfer of some announcing work from the studio to the AM trans-mitter enabled the announcers at the studio to devote more time andeffort to other matters, and do a better job on program arrangements;in addition, the transfer was beneficial from a production viewpointin making possible the use of more than one voice during a broadcast.We therefore find, as the Trial Examiner did, that the record doesnot establish by a preponderance of the evidence that the Respondenttransformed the AM transmitter into a combination operation inorder to effect the discharges of Crane and Egan.4.We are in agreement with the Trial Examiner's finding that theRespondent discriminatorily discharged Dwight L. Stephenson irbviolation of Section 8 (a) (3) and 8 (a) (1) of the Act.In support of her contention that she did not unlawfully terminateStephenson, the Respondent asserts that: (a) Stephenson's union ad-herence was unknown to management at the time of his discharge;'(b) the discontinuance of the FM operation required the eliminationof a technician's job and Stephenson was selected for termination ona seniority basis, as his letter of discharge dated December 31, 1949, RADIO STATION KVEC621shows; 8 and (c) Stephenson had shown himself to be negligent andincompetent in his duties as a technician.For the reasons set forthbelow, we are not persuaded by the Respondent's position. 'The Respondent's knowledge on December 31 of Stephenson's priorunion activity is abundantly demonstrated by Union Representative-de la Laing's statement to Muff at the October 26 bargaining confer-ence that he representedallthe technicians, by Ryno's conversationwith the Respondent on October 27, in which he made it plain thatallthe technicians were behind the Union, by Hacker's remark to Stephen-son on October 27 or 28 that he would lose his job as a result of thetechnician's "going union," and his further reprimand of Stephensonand the other technicians for "going behind his back" in dealing withthe Union, and by Stephenson's and the other technicians' stand sup-porting the Union at the meeting of technicians, announcers, andmanagement on November 2.On the issue of Stephenson's seniority, we are of the opinion that,while Stephenson may have been junior to the other technicians inpoint of service,9 the Respondent nevertheless utilized that fact as.apretext for his discharge.Thus, although Stephenson had, during atour of duty at the FM transmitter, proved himself to be a satisfac-tory technician-announcer, he was hastily discharged, upon the closingdown of the FM transmitter, without "the customary two weeksnotice."Indeed, the Respondent then knew that she would needtechnician-announcers to staff the AM transmitter and was not sureWhether the more senior employees, Crane and Egan, would qualifyfor such jobs.10Moreover, after the Respondent had terminatedCrane and Egan, she did not recall Stephenson ; instead, she filledtheir jobs with an employee from the studio anda newemployee.Significantly, too, on October 27 or 28, when the Respondent wasmaking coercive threats to Ryno to shut down the FM transmitter,Hacker told Stephenson that under a combination operation at the AMtransmitter he would lose his job because he could not qualify as anannouncer.He made no mention of seniority at that time.8That letter,handed to Stephenson on January 1, 1950, reads as follows :You will find attached herewith a check covering one (1) month's salary-Dec 16ththru Jan. 15th, 1950 inclusive.This in lieu of the customary two weeks notice.We will have no further use for your services after Jan. 1st due to the fact thatfor economic reasons we are being forced to turn our license covering KVEC-FMI into the FCC, thereby taking FAI off theair andas you are the youngest employee wewill have no further work for you.This is being done on a seniority basis.Although Stephenson began working for the Respondent 2 days before Rvno, it appearsthat lie entered the Respondent s employ as a part-time, probationary employee, whereasRyno started as a iegular employee. In these circumstances, we are unable to conclude,as the General Counsel urges, that, to the Respondent's knowledge, Stephenson held moreseniority than Ryno10The Respondent's hi cf filed with the Trial Examiner indicates that she had reason tobelieve that Egan, at least, didnotpossess the requisite qualifications. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor can we agree that the events of December 2 and 3, when theAM transmitter went off the air for a period of time, establish thatStephenson was negligent and incompetent.We axe satisfied, aswas the Trial Examiner, that the Respondent did not regard Stephen-son as an unsuitable employee on account of the afore-mentionedincidents and that these incidents were not operative factors in hisdischarge.The credible testimony shows that Stephenson was nevercriticized by the Respondent therefor.Moreover,he was not termi-nated until almost a month later, and, at the time of the termination,Hacker wrote the words"Service Satisfactory"on Stephenson's FCClicense.Finally, at no time before the hearing did the Respondentspecifically assign the quality of Stephenson'swork as a reason forthe discharge.On the basis of all the foregoing,and the entire record, includingthe Respondent's knowledge of Stephenson's union activity,her unionanimus, the threat to Stephenson of loss of employment,and theunconvincing character of the reasons adduced to support the dis-charge, we find, as the Trial Examiner did, that Stephenson was dis-charged because he was a union adherent.5.In agreement with the Trial Examiner, we find that the Re-spondent refused to bargain with the Union,in violation of Section8 (a) (5) and 8(a) (1) of the Act.However, we find that the firstin the series of such refusals to bargain with the Union occurred onOctober 27, 1949, and not on December 6, 1949, as found by the TrialExaminer.The record discloses that on October 26,1949, the Union made itsclaim of majority representation,and entered into a discussion withthe Respondent of its proposed contract for the technicians.It showsfurther that on the very next day the Respondent embarked upon acourse of unlawful conduct which included interrogation,coerciveutterances, and attempts to bypass the Union.This conduct of theRespondent,which we have already found to be violative of the Act,was, in our opinion, plainly calculated to undermine the Union andto deny to the Union its statutory status as the technician's bargainingrepresentative.Under the circumstances,it is clear,and we find,that although the Respondent first formally rejected the Union'srequest for bargaining negotiations on December 6, 1949, she hasactually sought to avoid bargaining with the Union since October 27.The Respondent contends,however, that she was under no obligationto bargain because the Union never represented an uncoerced majority,because she had a good faith doubt as to its majority,and becausethe unit sought was inappropriate.The record establishes that all the technicians signed authorizationcards for the Union.The four technicians regularly employed at the RADIO STATION KVEC623transmitters during the period in question signed such cards on October12 and 13.On the eve of the Union's meeting with the Respondent,those employees, together with Raymond Kunkel, a part-time techni-cian, signed new authorizations.The Respondent claims, however,that the authorization cards signed on October 12 and 13, and againon October 25, are invalid because of the union activity of Tognazzini,the chief engineer.Contrary to the Respondent, however, there isno evidence that Tognazzini assisted the Union in securing designa-tions from the technicians."'As to Tognazzini's alleged union activ-ity, the record merely shows that in September Tognazzini learnedabout the union activity of the technicians ; that "from time to time"he expressed his views with respect to the "organizational needs" atthe Respondent's operations, but was not for or against the Union"until it actually came up"; that on October 15 he signed a unionauthorization card given to him by Crane; and that on October 25,during the meeting between the technicians and de la Laing, at whichtime the technicians executed authorizations for the second time, hevoiced his "views" and himself signed a new authorization card. Inour opinion,these facts show, at best, that Tognazzini developed aninterest in the Union which he openly exhibited.They manifestlyfall far short of establishing that he unlawfully coerced the techniciansinto designating the Union as their bargaining representative?2For thesereasons, aswell as those stated by the Trial Examiner,13we find this contention without merit.With respect to the Respondent's alleged good faith doubt, it is clearthat the Union's majority status was made known to the Respondentduring the critical period herein by de la Laing and the techniciansthemselves. In any event, the Respondent's claim to a bona fide doubtof the Union's majority status is clearly untenable in the face of herunlawful efforts to undermine the Union's support, as found above."The Respondent's contention as to the unit claimed by the Unionis based on the exclusion therefrom of the announcers employed atu This case is therefore distinguishable fromWells,Inc ,68 NLRB 54'5, relied upon bythe Respondent.12The Board has heretofore found that the labor organizations involved were nottainted by management support because supervisors(a)were members of the union(California Packing Company,59 NLRB 941),(b) held a union office(CharlottesvilleWoolen Mills,59 NLRB 1160 andAllen B.Dumont Laboratories,Inc,88 NLRB 1296),and (c)signed a union authorization card and attended a union meeting(Comfort Sp)ingCorporation,61 NLRB 980)While we find,as the Trial Examiner did, that the Union'smajority status is establishedby the authorizations signed on October 12 and 13andon October 25, we note that theearlier designations,which antedate Tognazzini's execution of union authorizations andhis appearance at the union meeting, are, of themselves,sufficient to demonstrate theUnion's, majority.13However,we do not adopt the Trial Examiner's observations as to the impact of theRespondent's unfair labor practices on the validity of the designations11 SeeEverett Van KleeckitCompany, Inc,88 NLRB 785, and cases cited therein. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe studio.The technicians are required by the Respondent to holdan FCC license, 15 and they have, at all times material to this case, beenengaged, exclusively or primarily, in technical operations on trans-mitter equipment.On the other hand, the announcers are engagedchiefly in the duties of their classification.They are physically sep-arated from the technicians and are not under the supervision of thechief engineer, as are the technicians.No FCC license is required ofthem. Such technical functions which the record shows them to per-form require considerable less skill than is involved in the tech-nicians' work, are only incidental to their main functions, and con-stitute a minor part of their duties as announcers.Under all thesecircumstances, we agree with the Trial Examiner that a unit con-fined to the Respondent's technicians is appropriate for the purposesof collective bargaining.16On the basis of all the foregoing, and the entire record, we find thatsince October 27, 1949, the Respondent has refused to bargain with theUnion, in violation of Section 8 (a) (5) and 8 (a) (1) of the Act.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Christina M.Jacobson, doing business as Radio Station KVEC, San Luis Obispo,California, her agents and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Local 202, InternationalBrotherhood of Electrical Workers, as the exclusive representative ofall radio broadcast technicians at the Respondent's Radio StationKVEC, San Luis Obispo, California, but excluding announcers, pro-fessional employees, guards, and supervisors as defined in the Act.(b)Discouraging membership in Local 202, International Brother-hood of ElectricalWorkers, or in any labor organization of heremployees, by discharging employees or in any manner discriminat-15As the Respondent requires her technicians to hold an FCC license, we find -is unneces-sary to decide, as the Trial Examiner did, whether the Federal Communications Commissionitself requires persons in such jobs to be licensed by it.11ifaddlesev Broadcasting Corporation,87 NLRB 1567;TBEZ Radio,Inc,91 NLRB1518.In support of her contention, the Respondent relies onRadio Station KTBS, Inc , et at.,90 NLRB No 218, where, in two of the cases consolidated, the Board included combinationannouncer-control board operators and transmitter engineers in a single unit. It wouldappear from that decision, however, that the employees in question, revealingly calledannouncer-controlboardoperators,spent a substantial portion of their time performingvarious technical functionsIt should be noted that in another of the cases there con-solidated "full-tine announcers" with minor and incidental technical duties were excludedfroma technical unit.Significantly, Hecker characterized the announcers in the instantcase as"100% announcers." RADIO STATION KVEC625ing in regard to their hire and tenure of employment, or any term orcondition of employment.(c) In any manner interfering with, restraining, or coercing heremployees in the exercise of the right to self-organization, to join orassist Local 202, International Brotherhood of Electrical Workers,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, and to refrain from any and all such activities, exceptto the extent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Local 202, Interna-tional Brotherhood of Electrical Workers, as the exclusive representa-tive of all the employees in the aforesaid appropriate unit, with respectto rates of pay, hours of employment, or other conditions of employ-ment, and if an understanding is reached, embody such understand-ing in a signed agreement.(b)Offer to Dwight L. Stephenson immediate and full reinstate-ment to his former or substantially equivalent position, without prej-udice to his seniority or other rights and privileges, and make himwhole, in the manner set forth in the section of the Intermediate Re-port entitled "The Remedy," for any loss of pay he may have sufferedby reason of the discrimination against him.(c)Upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records andreports, and all other records necessary to analyze the amounts ofback pay due and the right of reinstatement under the terms of thisOrder.(d)Post at her studio and transmitting station in and near SanLuis Obispo, California, copies of the notice attached hereto, markedAppendix A.17 Copies of such notice, to be furnished by the RegionalDirector for the Twenty-first Region, shall, after being duly signed bythe Respondent's authorized representative, be posted by the Respond-ent immediately upon receipt thereof, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Rea-sonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Twenty-first Region, in14 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be inserted before the words* "A Decision and Order," the words"A Decree of the United States Court of Appeals Enforcing943732-51-41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHERORDERED that the complaint,insofar asit alleges thatthe Respondent violated the Act by conduct other than that found tobe unlawful in this Decision and Order, be, and it hereby is, dismissed.Appendix ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, I hereby notify my employees that :I WILL BARGAIN collectively upon request with LOCAL 202, IN-TERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, asthe ex-clusive representative of all employees in the bargaining unitdescribed herein with respect to rates of pay, hours of employ-ment, or other conditions of employment, and if an understand-ing is reached, embody such understanding in a signedagreement.The bargaining unit is :All radio broadcast technicians at Radio Station KVEC,excluding announcers, professional employees, guards, andsupervisors as defined in the Act.I WILL NOT discourage membership in LOCAL 202, INTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS, or in any otherlabor organization of my employees, by discharging any of myemployees or discriminating in any other manner in respect totheir hire or tenure of employment, or any term or condition ofemployment.I WILL NOT in any manner interfere with, restrain, or coercemy employees in the exercise of the right to self-organization, toform labor organizations, to join or assist LOCAL 202, INTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all of such activities, exceptto the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.I WILL OFFER to Dwight L. Stephenson immediate and full re-instatement to his former or substantially equivalent position,without prejudice to his seniority or other rights and privileges,and make him whole for any loss of pay suffered as a result of thediscrimination against him. RADIO STATION KVEC627All my employees are free to become,remain,or refrain from be-coming or remaining,members of any labor organization,except tothe extent that this right may be affected by an agreement in con-formity with Section 8 (a) (3) of the Act.CHRISTINA M. JACOBSON, doing business asRADIO STATION KVEC,Employer.Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or coveredby anyother material.Intermediate Report and Recommended OrderBen Grodsky, Esq.,for the General Counsel.Messrs. Carter & Potruch,byFindlay A. Carter, Esq.,andJames M. Nicoson,Esq.,of Los Angeles, Calif., for the Respondent.Mr. Gilbert M. de la Laing,of San Francisco, Calif., for the Union.STATEMENT OF THE CASEUpon an amended charge filed on May 18, 1950, by Local 202, InternationalBrotherhood of Electrical Workers, herein called the Union, the General Counselof the National Labor Relations Board,' by the Regional Director of the Twenty-firstRegion(Los Angeles,California),issued his complaint dated May 22, 1950,against Christina M. Jacobson,d/b/a Radio Station KVEC,herein called theRespondent,alleging that the Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8(a) (1), (3), and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, as amended,61 Stat. 136,herein called the Act.Copies of the charge, theamended charge,the complaint and a notice of hearingwere duly served on theRespondent and the Union .21The General Counsel and his representative at the hearing will be called herein theGeneral Counsel; the National Labor Relations Board, the Board2 The original charge was flied on November 8, 1949, and copies of both it and theamended charge were duly served on the Respondent by the Regional Director.The Union.the charging party, did not serve a copy of either the original or the amended charge onthe Respondent.The Respondent moved to dismiss the complaint on the ground that"neither the Board nor the General Counsel has acquired any jurisdiction in this case forthe reason that the charging party has not obeyed the mandate of the statute."Section10 (b) of the Act, relied on by the Respondent,provides"that no complaint shall issuebased upon any unfair labor practice occurring more than six months prior to the filingof the charge with the Board and the service of a copy thereof upon the person againstwhom such charge is made. ..It seems clear that the Act does not require that serviceof the charge be made by the person or persons making the charge, and I think the legis-lative history of the Act gives no support to the Respondent's theory.The mandate of theAct was fully obeyed when the Regional Director served copies of the charges upon theRespondent.Nor may the Respondent rely on Section 203 14 of the Board's Rules andRegulations inasmuch as this rule does not explicitly or by implication foreclose theRegional Director from making valid' service of a charge upon the person charged withunfair labor practices,even though the charging party has failed to do soIt simply meansthat if the charging party fails to serve a copy of its charge upon the person or personscharged with unfair labor practices,itmay not complain if the Regional Director does notact in the matter.Here the Regional Director did act in the matter,and the Respondenthaving been duly served by him with copies of both the original and amended charges, hasno cause to complain.The motions of the Respondent accordingly were, and are,denied. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to unfair labor practices, the complaint alleged in substance thatthe Respondent:1.Discriminated against three named employees in violation of Section 8(a) (3) of the Act;2.Refused to bargain with the Union as the duly designated bargainingrepresentative of a majority of employees in an appropriate unit, in violation ofSection 8 (a) (5) of the Act;3. And because of the aforesaid acts and conduct, and other specified actsand conduct independently constituting interference, restraint and coercion,violated Section 8 (a) (1) of the Act.In her duly filed answer, the Respondent denied the appropriateness of thebargaining unit alleged in the complaint ; that the Union at any time repre-sented a majority of employees in an appropriate unit, and the commission ofany of the alleged unfair labor practices.Pursuant to notice a hearing was held at San Luis Obispo, California, onJuly 26, 27, 28, 1950, before William E. Spencer, the undersigned TrialExaminer'duly designated by the Chief Trial Examiner.All parties were represented atand participated in the hearing where full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded them.After the introduction of the formal papers, the undersigned granted in part,denied in part, the Respondent's motion for a bill of particulars ; denied theRespondent's motion to dismiss the complaint on the ground that copies of thecharges were not served upon the Respondent by the charging party;' anddenied the Respondent's motion to dismiss paragraph 8 of the complaint allegingindependent violations of Section 8 (a) (1) of the Act on the ground that neitherthe charge nor the amended charge specifically alleged 8 (a) (1) violations'These motions, renewed at the close of the hearing, and ruling reserved thereon,are now denied.At the close of the General Counsel's case-in-chief, the Re-spondent moved to dismiss the complaint in its entirety, and as to each of itsseparate allegations, and renewed these motions at the close of the hearing.All reserved rulings are disposed of by the findings below.The General Counsel'sunopposed motion to amend the complaint to conform to the proof was granted.The parties waived oral argument before the undersigned.The General Counseland the Respondent filed briefs.Upon the entire record in the case, and from my observation of the witnesses,I make the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTChristinaM. Jacobson owns and operates radio station KVEC-AEI at SanLuis Obispo, California, operating under license issued by the Federal Com-munications Commission.During 1949, the Respondent also owned and oper-ated radio station KVEC-FM, but this station ceased to operate on December31, 1949, and its operating license was cancelled.During 1949, the broadcast revenue of KVEC was approximately $71,056,of which approximately $16,947 was derived from the sale of time to regionalnetworks, and $12,409 from the sales of station time on a nonnetwork basisto national or regional advertisers or sponsors.During the same period ex-penses incurred included cost of wire services in the amount of $6,604.3See footnote2, supra.'SeeCathey Lumber Company,86 NLRB 157;TennesseeKnittingMails, Inc,88NLRB 1103. RADIO STATION KVEC629A substantial portion of Respondent's programming is devoted to networkcommercial and network sustaining programs.KVEC is affiliated with theMutual Broadcasting System and the Don Lee Broadcasting System.'It is found that the Respondent is engaged in commerce within the meaningof the Act.6II.THE LABOR ORGANIZATION INVOLVEDLocal 202, International Brotherhod of Electrical Workers, is a labor organ-ization admitting to membership certain employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The refusalto bargain1.The appropriate unitDuring 1949 the Respondent operated two radio broadcasting stations knownrespectively as KVEC-AM and KVEC-FM. The Respondent's studio was lo-cated in the city of San Luis Obispo, the FM transmitting station about a milefrom the studio and the AM transmitting station about 2 miles from the studio,the transmitting stations being about 3 miles from each other.Three tech-nicians wei e regularly employed at the AM transmitter, one at the FM trans-mitter.?Only technicians were regularly on duty at the transmitting stationsand they performed no duties at the broadcasting studio.They worked underthe immediate supervision of the chief engineer.The rules of the FederalCommunications Commission require a radio-telegraph first class operator'slicense of any person engaged in the transmission of standard radio broadcasts(F.C. C. Rule No. 13.61), and also require that a licensed engineer (tech-nician) must be on duty at all times while the station is broadcasting (F. C. C.Rule No. 3.165) 8The Respondent's staff of announcers, five in number, performed their dutiesat the broadcasting studio, under the immediate supervision of the programdirector.On or about December 31, 1949, pursuant to steps taken by the Respondent,the Federal Communications Commission cancelled Respondent's FM license,and station KVEC-FM has not been operated since that date. Technicians re-tained in the Respondent's employ after that date became what is known inradio parlance as combination technicians ; i. e., in addition to their duties astechnicians or engineers, they did some announcing, such as making "spot com-mercial" and "station break" announcements. (Previously, only the technicianstationed at the FM transmitter had functioned as a combination operator.)They continued to work under the supervision of the chief engineer and con-tinned to perform their duties at the transmitter station.It is clear from the foregoing that the technicians are a homogeneous grouppossessed of special skills, that they function as a unit apart from other em-ployees and under a separate work program, and under separate immediate6 Findings are made substantially in accord with the statement of facts contained inthe General Counsel's briefThey are based on theannual financialreport for1949 filedby the Respondent with the Federal Communications Commission9Valley Broadcasting Company,88 NLRB 35 ;NicholasWilliam Kuris,90 NLRB No.187 ; and cases cited therein.7 At some time during this period Raymond Kunkel appears to have been employed as apart-time technician.The precise nature of his duties is not clearly developed in therecord8 The undersigned takes official notice of the rules and regulations of the FederalCommunications Commission 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervision.'The discontinuance of the FM transmitter did not destroy theirintegration as a unit, for qualifications not applicable to announcers continuedto be required of them because of the technical nature of their work and therequirements of the Federal Communications Commission.Following the dis-continuance of the FM transmitter, they did some announcing in addition totheir duties as technicians, but their principal duties remained unchanged, andthey continued to function apart from the staff of announcers and under sep-arate supervision"It is found, as alleged in the complaint, that all radio broadcast techniciansemployed by the Respondent excluding announcers, professional employees,guards and all other employees and supervisory employees as defined in theAct, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.2.The Union's majorityUnion activities among the technicians began in the summer and fall of 1949.During this period Milton Crane, Chester Egan, Dwight L. Stephenson, andStanley Phillip Ryno were the technicians regularly employed by the Respond-ent.Raymond Kunkel appears to have been employed on a part-time basis.Their immediate supervisor was Chief Engineer Wilce A. Tognazzini. InAugust there was correspondence between Crane and the Union's representa-tive,GilbertM. de la Laing, and, later, Crane circulated union applicationcards among the technicians.All the technicians, excluding the chief engineer,signed application cards on October 12 or 13. The chief engineer, Tognazzini,signed a card on October 15. On October 25, all the technicians, includingTognazzini,met with the Union's representative at Stephenson's home andsigned new authorization cards.On October 26, de la Laing met with the Respondent, stated that he repre-sented the technicians and requested recognition of the Union in its capacity astheir bargaining representative.It is not disputed that all the technicians, including the chief engineer,signed union authorization cards, but it is the Respondent's contention that be-cause of Tognazzini's participation in the organizational activities there was nofreedom of choice among the technicians and therefore the Union at no timerepresented a valid majority.The issue thus posed is one of fact: were thetechnicians coerced into signing union authorization cards because of Tognaz-zini's participation in organizational activities?The answer must be given inthe negative for the following reasons :1.There is no showing whatever that Tognazzini was instrumental in bring-ing the Union into the picture, or that he participated in organizational ac-tivities until after the other technicians had already signed union cards.Hisown testimony, which is credited, is to the contrary. It was Crane who madecontact with the Union's representative and it was Crane who obtained,unioncards, circulated them; and obtained the signatures of the technicians.Forreasons not altogether clear, the Union's representative on a later date hadnew authorization cards signed, and Tognazzini attended the meeting at whichthese cards were signed and himself signed a card. It may be argued thathis mere presence at this meeting was sufficiently coercive to render the sign-ing of these cards by the technicians a nullity, and the argument would have9 SeeRadio Station KTBS,Inc., et al,90 NLRB No 218;Middlesex Broadcasting Corp.,87 NLRB 1567;Atlanta Broadcasting Company,90 NLRB 808.10 SeeTrendle-Campbell Broadcasting Corp.,86 NLRB 1240. RADIO STATION KVEC631some force were it not for the fact that the technicians had previously, ontheir own initiative, shown that they wanted representation by the Union.2.While normally the active participation of a supervisory employee inorganizational activities of rank-and-file employees under his supervision, maybe taken as interference by management to a degree, in some instances, to con-stitute coercion, this does not necessarily follow where the conduct of the higherofficers of management is such as to make it plain to the employees that thesupervisor in so acting is acting contrary to the wishes and policies of manage-mentAs will be seen hereinafter, the Respondent herself and her top officers,vigorously and openly opposed the unionization of the technicians.Obviously,if the technicians were 'coerced in the slightest degree by Tognazzini's participa-tion in their organizational activities, the last vestiges of such constraints wereswept away by the Respondent's own expressed opposition to their organiza-tional effortsI conclude that the technicians were not coerced in their union affiliations, andaccordingly find that on or about October 25, 1949, the Union was, at all timessince has been, and now is the exclusive representative of Respondent's em-ployees in the appropriate unit described above, for purposes of collectivebargaining.3.The refusalOn October 26, 1949, the Union's representative, de la Laing, called on theRespondent at her place of business, advised her that he represented the techni-cians, and requested a meeting for the purpose of negotiating a contract.Thatsame evening, a meeting was held-at the Respondent's studio, attended by de InLaing and the Respondent, Christina M. Jacobson, Leslie H. Hacker, Respond-ent'smanager, and Fred A. Muff, Respondent's brother (now deceased). TheUnion's representative submitted a draft of a proposed contract and it was dis-cussed in detail.The meeting lasted for several hours and at its close arrange-ments were made for another meeting to occur on'November 15.On November 13, 1949, de la Laing notified the Respondent that inasmuchas the Union had "asked the National Labor Relations Board to intercede incertain matters pertaining to representations made on behalf of the techniciansemployed at KVEC," it was inadvisable to hold the meeting tentatively arrangedfor November 15.Presumably, de la Laing was referring to the charge of un-fair labor practices which the Union filed with the Board on November 8.Aswill be seen hereinafter, in the interim between the meeting of October 26 andde la Laing's letter of November 13, the Respondent had engaged in conductirreconciliablewith bona fide collective bargaining between herself and theUnion.By letter dated November 27, 1949, de in Laing advised the Respondent thatthe Union wished "to arrange a meeting in the near future to consummatenegotiations," " and suggested December 8 or 9 for a further meeting.By letter dated November 30, the Respondent notified de la Laing that she hadarranged with the Santa Maria Valley Employer's Council, hereinafter called theCouncil, to act as her bargaining representative, and that arrangements for afurther meeting would have to be arranged with this agency.By letter dated December 3, de la Laing addressed the executive secretaryof the Council, W. H M Swett, and requested a meeting on December 9. Byletter dated December 6, Swett replied :11Certain clauses of the Union's proposed contract had been agreed upon at the October26 meeting 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwill' not be possible for me to meet with you December 9, 1949, dueto prior commitments of long standing.As soon as I can clear my calendarI will advise you an approximate date for a meeting.You can appreciate the fact, I am sure, that until such time as the unfairlabor practice charges you filed against Station KVEC are disposed of andthe question of representation is properly determined that any meeting wemay have could only be an informal discussion of the general situation.It is my hope that these matters will be cleared up in the near futureThe Union's representative did not reply to this letter and had no furthercommunications from SwettBy letter dated January 30, 1950, Respondent's counsel, Frederick A Potruch,notified de la Laing, in substance, that without certification by the NationalLabor Relations Board it would be necessary for the Union to submit proof ofmajority representation "to enable" the Respondent to proceed on negotiationswith it.Potruch made reference to the fact that the Union, shortly after themeeting of October 26, 1949, had filed a petition for certification with the Board,a petition which it had later withdrawn.It is clear from the foregoing, and is found, that the Respondent by the Swettletter of December 6 and by the communication of her counsel dated January 30,1950, refused to bargain with the UnionThe Swett letter conditionedfurtherbargaining on disposal of the pending charges of unfair labor practices and adetermination of the "question of representation." 12That the filing of an unfairlabor practice charge affords no justification for a refusal to bargain is too wellsettled to require comment.Both letters conditioned further bargaining con-ferences on proof by the Union of its majority representation. If a question ofrepresentation actually had existed at the time these letters were written, or ifthe Respondent had entertained a bona fide doubt as to the Union's majoritystatus, the refusal to bargain may well have been justified, but such was notthe case.'When de la Laing presented himself to the Respondent as bargaining repre-sentative of the technicians, all of the technicians had authorized the Unionto represent them. It is argued by Respondent's counsel that at the meeting ofOctober 26, Muff, the Respondent's brother who attended that conference, chal-lenged the Union's majority and de in Laing declined to proffer proof of theUnion's majority.Hacker so testified. I do not credit this testimony.Ad-mittedly, at some point during this conference de la Laing took the authorizationsout of his brief case and then returned them without actually showing themto the Respondent. It was de la Laing's testimony that he took the cards outat the time that he asked the Respondent's representatives if they questioned thathe represented the technicians, and when there was no response he returned thecards to his brief case. I find de la Laing's testimony credible because he thenhad in his possession authorizations from all the technicians, and had theRespondent expressed a doubt of the Union's majority status, it seems entirelyunlikely that he would have made the gesture of displaying the cards and thenrefused to permit their inspection.13Too, it seems unlikely, had the Respondent12Obviously,the offer made in Swett's letter to meet with 'the Union's representativeonly for"an informal discussion of the general situation was not an offer to bargain col-lectively,and, in any event,contrary to the statement contained in his letter,he at notime advised the Union's representative of an "approximate date for a meeting "13 That de la Laing a few days following his conference with the Respondent filed apetition for certification does not appear to me to have any bearing on his credibility.Thefact is that he had authorization cards fromallthe technicians he purported to represent,but he may very well have considered that certification by the Board would strengthenhis bargaining position. RADIO STATION KVEC633entertained a. bona fide doubt of the Union'smajority,that she and her repre-sentatives would have met with de la Laing and spent several hours in a detaileddiscussion of the proposed contract.I conclude and find that the Respondentat no time had a bona fide doubt of the Union'smajority status.Accordingly, it is found that the Respondent on December 6, 1949, refused,and at all times thereafter has refused to bargain with the Union,in violationof Section 8 (a) (5) of the Act, and thereby has interfered with, restrained,and coerced her employees,in violation of Section 8 (a) (1) of the Act.B. Interference, restraint, and coercionOn the day following the meeting between the Union's representative, de laLaing, and management, on the Union's proposed contract, Jacobson, the Re-spondent,asked Ryno,then employed at the FM transmitter,if he knew that theUnion's representative had been at the studio, and also asked him if all thetechnicians were in the Union together.Ryno replied that they were. TheRespondent then told Ryno that if the Union came in, it would be necessary forthe Respondent to operate on a combination basis and she would have to shutdown the FM transmitter in order to pay the salaries required by the Union'sproposed contract.On the following day, Muff, the Respondent's brother, asked Ryno what papershe had signed with the Union, and told the latter that though he had signedup he did not have to "go through with it."He also said that if the Respondentsigned the union contract it would be necessary to go "combination." "A day or two after de la Laing's visit at the studio, Hacker, Respondent'smanager, saw Stephenson,a technician at the AM transmitter,and told the latterthat he had better start looking for a job and that he should be ready to leavehis present employment not later than November 15, inasmuch as the station wouldgo combination because of the Union,and Stephenson could not qualify as anannouncer.Hacker also told Stephenson that the technicians should settletheir grievances directly with management.15It is found that Jacobson's and Muff's questioning of Ryno concerning hisknowledge of union affiliations and activities;their threats that the Respondentwould go "combination" in the event the Union came in ; Jacobson's statementthat she would have to close down the FM transmitter, where Ryno was thenemployed,in order to pay the salaries required by the Union's proposed contract;and Hacker's statement to Stephenson that he would lose his employment becauseof union requirements, constituted interference, restraint, and coercion in viola-tion of Section 8 (a) (1) of the Act.Within a day or two of de la Laing's meeting with the Respondent,Jacobsoninformed Karl Brindle, Respondent's program director, of the meeting withde la Laing.Brindle later discussed the Union's proposed contract with Hacker.Convinced that the Union's proposed contract would require that the stationoperate on a combination basis, with resultant loss to the announcers of theirjobs inasmuch as they could not qualify as technicians, Brindle aroused theannouncers in opposition to the Union's proposal.A meeting of announcerswas held one evening at Brindles office, and in Hacker's presence the proposedcontract was discussed.One of the announcers suggested that they draw up16These findings are based on Ryno's undisputed and credible testimony.Jacobson didnot testifyMuff was deceased at the time of the hearing15 These findings are based on Stephenson's credited testimonyHacker's denial is notcredited.Stephenson was not actually discharged on November 15, and Hacker may verywell not have stated definitely that he would be, but I am convinced that he made thethreat substantially as testified to by Stephenson 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDa petition or pledge in opposition to the technicians.The pledge was dictatedand typed in Brindle's office, signed by all the announcers, and Brindle then,presented it to Jacobson." The pledge, addressed to Jacobson, read :This is to certify that the announcers on staff at Station KVEC herebyagree as one, that we collectively stand against any union of engineers.SAID REASON:(COMBINATIONMEN) We do not have a first class radiotechnician telephone license.Whereas a union of engineers at KVEC wouldconsist of combination men(Engineer-Announcers),thereby eliminatingstraight staff announcers.We could no longer spin disks, operate remotesor anything called upon for a staff announcer to undertake. Before thismatter came forth, we were all happy with our work, hours, working con-ditions, wages and the enjoyment of working for you.Asa group of veteranswho are use to working as a team, we have chosen this way to show ourfeelings in this matter.From the foregoing it is clear, and is found, that the Respondent, throughthe instrumentality of her manager, Hacker, and her program director, Brindle,aroused the staff of announcers in opposition to the technician's organizationalobjectives, by threatening them with the loss of their jobs in the event theRespondent entered into a contractual relationship with the UnionWhetheror not Hacker was present during the actual formulation and signing of theso-called loyalty pledge, he participated in the discussions which preceded it,and together with Brindle, furnished its motivation.It is found that the Respondent by threatening her announcers with loss oftheir jobs in the event of a contractual relationship with the Union, and byfomenting 'and participating in the preparation of the so-called loyalty pledge,interfered with, restrained and coerced her employees in violation of Section8 (a) (1) of the Act.On or about November 1, Chief Engineer Tognazzini quit his employment withthe Respondent.When lie called for his final check, Hacker showed him thepetition or pledge signed by the announcers, and at that time he informedHacker that he was "100 percent" for the Union. Admittedly, he was in-censed at the announcer's pledge.At the request of management he was in-strumental in arranging for a meeting of technician and announcer personnel atthe Respondent's studio.Upon invitation, Jacobson, Hacker, and Muff attendedthe meeting and participated in the discussionsThe Union's proposed contractwas produced by representatives of management and was the topic of muchdiscussion.It is needless to review the discussion in detail.During the courseof the meeting, the Respondent Jacobson, or Muff, her representative, statedthat under a union contract, the Respondent would have to eliminate certainof her employees and operate on a combination basis, and suggested that thetechnicians negotiate a contract directly with the Respondent, without unionparticipation.The Respondent also indicateda willingnessto pay salaries of$200 a month to the technicians, most of whom were then drawing salaries of10These findings are based on Brindle's credited testimony.Brindle was no longeremployed by the Respondent at the time of the hearingEdward Warner Rudd, whouses the professional name of Ted Warner,then an announcer,took Brindle'splace asprogram director when Brindle resigned.He testified that Hacker did not show theannouncers the Union's proposed contract,and that they saw it only after the pledge hadbeen presented to JacobsonHe also denied that Hacker was present at any time duringthe formulation of the pledge.It is apparent,however, from the text of the pledge, thatthe Union s contract proposals were known to the announcers at the time the pledge wasdrawn up.Rudd's testimony, wherever in conflict with Brindles,is not creditedHacker'sdenial that he showed the announcers the Union contract is not credited. RADIO STATION KVEC635approximately $175.This offer was obviously conditioned upon the withdrawalof union representation.Jacobson also stated that he had a prospective buyerof her radio interests, a person then operating a broadcasting station in NewEngland, and that his staff of some twenty-odd persons were "anxious" to cometo California to work.17Inasmuch as officers of management were invited to attend the meeting, it isnot found that their mere attendance constituted a violation of the Act.Thefact that they were invited to attend did not, however, license them to bypassthe Union in an attempt to bargain directly with the technicians. Their at-tempt to do so was violative of Section 8 (a) (1) of the Act. The statementsof Jacobson and Muff that under the Union's proposed contract the Respondentwould be required to go "combination" and eliminate certain jobs, was inherentlycoercive and violative of Section 8 (a) (1) of the Act. Obviously, a contractwas a matter for collective bargaining between the Union and the Respondent,without finality until negotiated and executed, and the Respondent seized upona clause in the Union'sproposedcontract and treated it as if it werea fait ac-compliin the event the technicians persisted in their union affiliation, for thepurpose of coercing them into a withdrawal of union representation, and forthe further purpose of arousing the announcers against unionization of thetechnicians.Jacobson's offer of a salary increase to the technicians in the eventthey dealt directly with management and without union representation, wasa "promise of reward," or bribe, condemned by the Act and violative of Section8 (a) (1) of the Act.Her reference to a prospective purchaser of her propertieswith a staff eager to come to California to work, was patently a threat made for-the purpose of coercing her employees to give up their union affiliations, and, assuch, violative of Section 8 (a) (1) of the Act.C. The dischargesOn January 1, 1950, the Respondent discontinued operation of her FM (Fre-quency Modulation) station, and the Federal Communications Commission can-celled her FM license.The FM station has not been operated since.With thediscontinuance of the FM station, the Respondent changed the operation of hermain outlet to the AM station, and thereafter employed only combination tech-nicians. As a result of this changeover, the position of one technician waseliminated.The Respondent thereupon discharged Stephenson.Egan was re-quired to take an announcer's test and when he allegedly failedto pass, hewas discharged.Crane was offered an announcer's test but apparently didnot avail himself of the offer.He was discharged. Thus, of the four regularlyemployed technicians as of the period of the changeover, only Ryno remainedin the employ of the Respondent. The status of the announcers remained un-changed.It is the Respondent's position that operation of the FM station was dis-continued because of economic considerations, and that efficient and economicaloperation of the AM station thereafter required the services of combinationtechnicians. It is the General Counsel's position that the changeover was madefor discriminatory purposes.Hacker testified that the Respondent had suffered a financial loss from theoperation of the FM station each month that it was in operation, because ofinability to obtain sponsors for FM programs.This, he explained, was due17These findings are based on the credited testimony of Tognazzini and Stephenson,much of it undisputed.Testimony in conflict with these findings, though considered,is not credited. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the fact that few of the station's potential listeners had bought FM receivers."As the result,"he testified,"we had no listeners,and without listeners we can-not sell it commercially."As early as July 1949, according to Hacker, he hadsuggested to the Respondent that the FM operation should be discontinued butat that time she had applied for a television construction permit from the Fed-eral Communications Commission and feared that taking FM off the air wouldhinder her in getting television.Hacker testified that in October the operation of the FM station was at itsgreatest loss but that no action was taken in the matter until December whencertain operational difficulties added to the cost of keeping FM on the air. TheRespondent then notified FCC that she was taking FM off the air because ofcontinued financial loss.The FM station was dismantled and its equipmentremoved to the AM station to the extent that it could be used there.There is no substantial basis in the evidence for discrediting Hacker's tes-timony that Respondent'sFM station was operated at a loss. True,the Re-spondent produced no records to substantiate Hacker's testimony,but the Gen-eral Counsel did not seek the production of such records and offered no evidenceto the contrary.Granted that the Respondent discontinued her FM stationfor economic reasons, it follows that the elimination of the position of onetechnician was also for economic reasons. There is no basis for finding other-wise.The issue appears to be narrowed therefore to Respondent's action inrequiring the technicians retained in her employ after the discontinuance ofthe FM station to go"combination."If this change was made for discriminatorypurposes, Egan and Crane were illegally discharged inasmuch as the principalground for their discharge asserted by the Respondent was that they failed toqualify as announcers.As we have already seen, with the advent of the Union the Respondent re-peatedly made the threat that unionization of the technicians would force theRespondent to operate on a combination basis. This threat was directed mainlyagainst the announcers who could not qualify as technicians,but as a matterof fact the discontinuance of the FM station left the status of the announcersunchanged.Only the technicians were adversely affected by it.And, with thechangeover to combination technicians,the Respondent dropped from her em-ploy three of the four union technicians,retaining in her employ only Ryno.There is credible evidence that the Respondent regarded Ryno as having beeninfluenced by his older associates in affiliating with the Union,and Muff hadsuggested to him that he might withdraw from the Union.18Thus we havea combination of circumstances which weigh rather heavily in substantiationof the General Counsel's position.On the other hand the Respondent's defenseis not without substance.When the Respondent dismantled her FM transmitting station,equipmentwas moved to the AM station to enable the broadcasting of station programsfrom that station.Hacker placed the value of this equipment at $2,500.Hetestified that by requiring the technicians to do some announcing,the regularstaff of announcers was relieved of some work and thereby enabled to givemore attention to program arrangements. "It was a striving more or less foreconomic reasons," he testified,"but it had also this production angle, and alsowe had this equipment which we had money tied up in."In terms of salary, operating costs were increased by the changeover to com-bination technicians,inasmuch as higher salaries were paid than previously,but salaries,of course,constitute but one item in operational costs, and it is11Tognazzini testified credibly that Ryno had been drawn into the Union"mess" by oldermen and would be with management had he not been misled. RADIO STATION KVEC637not unreasonable to assume that with the added announcer duties the tech-nicians held positions requiring a higher salary range.Nor does it seem un-reasonable that the Respondent would make use of its FM equipment by in-stituting a system of broadcasting station programs from the AM transmitterthus augmented by FM equipment. The General Counsel offered no affirma-tive evidence to show that the changeover to combination technicians was nota logical development flowing from the dismantling of the FM transmitter, andeconomically desirable.In this state of the record I am unable to concludethat the changeover was for discriminatory purposes, thought doubts and sus-picions are engendered by the various threats to go "combination" made bythe Respondent prior to the discontinuance of the FM station. In short, itdoes not seem to the undersigned that the General Counsel has sustained theburden of proof in this matter.We turn now to the individual dischargesCrane, though offered an audition to determine whether he filled the re-quirements for a combination operator, did not avail himself of the offer, andwas discharged. It does,not seem an unreasonable requirement of a combina-tion operator that he should submit to some sort of test to determine his qual-ifications as an announcer.Unlike Ryno and Stephenson, Crane had no priorrecord of announcing while in Respondent's employ. I conclude that the Gen-eral Councel has not shown b3 a predominance of the evidence that he was dis-criiuinated against.Egan availed himself of an audition and failed to qualify. The GeneralCounsel offered no evidence to show that his disqualification was improper orthat Egan had the qualifications normally required of an announcer-technician.Nor was there evidence tending to show that either Crane or Egan was replacedby a person similarly lacking in qualifications for the positionI conclude thatthe General Counsel has failed to sustain the burden of proof with respect toEgan toStephenson's discharge, however, presents a different picture.He was firstemployed by the Respondent at her FM station, and while there served as acombination technician.During this period of his employment, lie was praisedfor his announcing by Respondent's program director, Brindle, who testifiedcredibly that he regarded Stephenson's work as an announcer satisfactory.But Stephenson was not afforded an opportunity to audition for a combinationtechnician before his discharge.He was notified by letter dated December 31,1949, that he was being discharged because of the discontinuance of the FMstation and because he was youngest in terms of seniority.This, patently, wasbut a pretext.Assuming, as has been assumed, that the Respondent waseconomically justified in closing down her FM station and that the position ofone technician was thereby eliminated, nevertheless, the disqualification of bothEgan and Crane left two vacancies. In view of these circumstances, it is obviousthat the elimination ofonlyone position would have left Stephenson's statusunchanged, since there remained two vacancies on the staff.Realizing, appar-ently, the speciousness of her position with regard to Stephenson, the Respondentat the hearing sought to show that Stephenson was negligent and incompetentin his duties as a technician.This evidence involved two incidents occurringon December 2 and 3, 1949.19 In her letter offering Egan an audition for the combination position, the Respondentcomplained that she had been inconvenienced when Egan took two additional days overhis 2 weeks' allowed vacationIt cannot be said, however, that his discharge waspredicated upon this platter which, in the opinion of the undersigned, provided nojustification for his discharge 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the evening of December 2, while Stephensonwas onduty, the AM stationwent off the air.Hacker, and Respondent's new chiefengineer,Harold Schwartz,who had gone to work for the Respondent on the previous day, went to thetransmitting station and were advised by Stephenson that there was a mousein the transmitter.Schwartz determined that a tube had burned out, and itwas replaced and the station went back on the air. Apparently, they did notbelieve Stephenson's story about the mouse in the transmitter.The next evening,however, the station again went off the air. Schwartz and Muff came to thetransmitter and found that a voltage switch had burned out.This time therewas no doubting Stephenson's story of the mouse in the transmitter.The mousewasthere.Schwartz put a jumper across the switch and got the station back onthe air, extinguishing the mouse in the process.Further investigation showedan accumulation of rodent nests and other debris in the transmitter, and thisis now charged to negligence on Stephenson's part.Unquestionably, it is the technician's duty to keep the station on the airduring broadcast hours and it may well be that Stephenson was somewhat remissin not getting the station promptly back on the air on both occasions.Rightlyor wrongly, he attributed the difficulty to the mouse in the transmitter, and onthe second occasion, at least, he was justified in advising with his superiorsbefore attempting an operation which had elements of risk. It appears that onboth occasions his doubt as to the cause of the difficulty was justified. It is notevery day that a technician is confronted witha mouse inhis transmitter.Thecircumstances were novel and the delay in getting the station back on the airwas not unreasonable under such circumstances.Nor can it be said that Stephen-son, and Stephenson alone, was responsible for the accumulation of filth in thetransmitter.The accumulated debris was in a portion of the transmitter whichcould not be reached while the station was on the air, and to locate it requiredthe disassembling of equipment which could not be handled by one man.Both Hacker and Schwartz testified that Schwartz recommended Stephenson'sdischarge at the time of these occurrences, but the fact is that Stephenson wasnot discharged until nearly a month later, nor was he advised then or later thatthe Respondent regarded him as culpable in the matter. At the time of thetermination of his employment his license was marked "satisfactory" and, aspreviously stated, the sole reason given him for his discharge was that he wasyoungest in seniority. I conclude that Stephenson was not regarded as anunsatisfactory employee because of the circumstances flowing from the incidentof the mouse in the transmitter, and that this matter was introduced at thehearing by the Respondent for the purpose of bolstering an otherwise speciousdefense.It is recalled that the technicians signed authorization cards at Stephenson'shouse, and that shortly after de la Laing's meeting with the Respondent, Hackerthreatened him with discharge because of the unionization of the technicians.Ryno informed the Respondent that all the technicians were in the Union, andthere can be no doubt that the Respondent was aware of that fact.The solidarityof the technicians was demonstrated at the meeting of Nocember 2. I concludethat the Respondent, with full knowledge of Stephenson's union affiliation, dis-charged him because ofhis unionaffiliation and activities, and thereby inter-fered with, restrained and coerced her employeesin the exerciseof rightsguaranteedthem by Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I, above, RADIO STATION KVEC639have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1), (3), and (5) of the Act, it will berecommended that the Respondent cease and desist therefrom and take certainaffirmative action which is required in order to effectuate the policies of the Act.It having been found that the Respondent discriminatorily discharged DwightL. Stephenson because of his union activities, it will be recommended that theRespondent offer him immediate and full reinstatement to his former or sub-stantially equivalent position," without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of pay he may have suffered byreason of the Respondent's discrimination against him by payment to him of asum of money equal to that which he would have earned as wages from the dateof his discharge to the dafe of the Respondent's offer of reinstatement, less hisnet earnings21duringsaid period.The back pay shall be computed in the mannerestablished by the Board in F.W. Woolworth Company22and the Respondentshall make such records available as is hereinafter provided.It having been found that the Respondent refused to bargain collectively withthe Union as the exclusive representative of her employees in an appropriateunit, it will be recommended that the Respondent, upon request, bargain col-lectivelywith the Union as such representative, and if an understanding isreached, embody such understanding in a signed agreement.The character and scope of the unfair labor practices found to have beencommitted by the Respondent indicate an intent to interfere generally with therights of her employees as guaranteed by the Act. It will therefore be recom-mended that the Respondent cease and desist from in any manner interferingwith, restraining, or coercing her employees in their right to self-organization 23On the basis of the above findings of fact and upon the entire record in thecase, I make the following :CONCLUSIONS of LAW1.Local 202, International Brotherhood of Electrical Workers, is a labororganization within the meaning of Section 2 (5) of the Act.2.All radio broadcast technicians employed by the Respondent excludingannouncers, professional employees, guards and all other employees and super-visory employees as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of the Act.3.Local 202, International Brotherhood of ElectricalWorkers was on Oc-tober 26, 1949, and at all times since has been, the exclusive representative withinthe meaning of Section 9 (a) of the Act, of all employees in the aforesaid unitfor the purposes of collective bargaining.4.By refusing on December 6, 1949, and at all times thereafter, to bargaincollectivelywith Local 202, International Brotherhood of Electrical Workers,as the exclusive bargaining representative of employees in the appropriate unit,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (5) of the Act.2°The ChaseNationalBank,65 NLRB 82721Crossett LumberCo., 8 NLRB 440, 497-98.22 90 NLRB 289.21May Department Stores,326 U. S. 376. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By discriminating in regard to the hire and tenure of employment ofDwight L. Stephenson, thereby discouraging membership in Local 202, Inter-national Brotherhood of Electrical Workers, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (3)of the Act.6.By interfering with, restraining, and coercing her employees in the exerciseof the rightsguaranteed in Section7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.8.The Respondent has not discriminated against Milton Crane and ChesterEgan, as alleged in the complaint.[Recommended Order omitted from publication in this volume IMONTGOMERY WARD & CO., INCORPORATEDandAMERICAN FEDERATIONOF LABOR.CaseNo. 3-CA-189.March5, 1951Decision-and OrderOn November 7, 1950, Trial Examiner Henry J. Kent issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Respondent also requested oral argument.This request is herebydenied because, in our opinion, the record, exceptions, and brief ade-quately present the issues and positions of the parties.The Board I has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions andmodifications : 21.We find, as did the Trial Examiner, that the Respondent violatedSection 8 (a) (1) of the Act by the following conduct of ManagerBoughton : (1) Interrogating employees Lois Krott, Frances Scordo,and Loretta Stuckey as to whether they had received solicitationIPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[MembersHouston,Murdock,and Styles].'The Trial Examiner stated that the complaint alleged that Victor was discharged on orabout July 11, 1949This date is hereby corrected to June 11, 1949.93 NLRB No. 89.